Citation Nr: 0301241	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  00-178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in 
Cincinnati, Ohio


THE ISSUE

Entitlement to payment of, or reimbursement for, 
unauthorized medical expenses incurred from March 1 to 
March 10, 1994.


REPRESENTATION

Appellant represented by:	Ellen M. Longshore, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and a friend


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from April 1968 to 
March 1970.

This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 decision of the 
Medical Administration Service (MAS) of the Department of 
Veterans Affairs (VA) Medical Center (MC) in Cincinnati, 
Ohio.

The Board notes that, while in his January 1995 
substantive appeal the veteran requested to appear at a 
Board hearing at a local VA office, the MAS scheduled him 
for a hearing in February 1995 at the Cincinnati VAMC.  
The record shows that the veteran appeared with his 
attorney and two guests at that scheduled hearing, before 
a panel of three officials of the VAMC, and that he and a 
friend testified in support of his claim.  There is 
nothing in the record to even remotely suggest that the 
veteran wanted to appear at both a local and a Board 
hearing, and his attorney has not interposed any objection 
to the proceeding before the panel at the VAMC.  The Board 
therefore believes that all due process requirements have 
been met regarding the veteran's hearing request.


FINDINGS OF FACT

1. The veteran has no service-connected disabilities.

2. The veteran incurred private medical expenses at St. 
Luke Hospital, East, from March 1, 1994, to March 10, 
1994, for treatment of acute appendicitis.

3. Payment or reimbursement of the costs of the medical 
services provided at St. Luke Hospital, East, was not 
authorized by VA.

4. When the private medical care was rendered from March 1 
1994, through March 10, 1994, the veteran was not 
treated for an adjudicated service-connected disability 
or for a non-service-connected disability associated 
with and held to have been aggravating an adjudicated 
service-connected disability; nor did he have a total 
disability permanent in nature that had resulted from a 
service-connected disability.


CONCLUSION OF LAW

The criteria for entitlement to payment of, or 
reimbursement for, the cost of unauthorized medical 
expenses incurred from March 1, 1994, through March 10, 
1994, have not been met.  38 U.S.C.A. §§ 1703, 1710, 1728, 
5103, 5103A, 5106, 5107 (West 1991 & Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159, 17.52 (formerly 17.50b), 17.54 
(formerly 17.50d), 17.120 (formerly 17.80) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran, assisted by his attorney, contends that he is 
entitled to payment of, or reimbursement for, the cost of 
private hospitalization and medical treatment at the 
private St. Luke Hospital, East, from March 1, 1994, 
through March 10, 1994.  He believes that, because he is a 
veteran, VA is responsible for his medical care.  He 
indicated that, as described in detail below, when he 
became suddenly ill, paramedics contacted the nearest VA 
facility and VA informed the emergency personnel to take 
the veteran to the nearest hospital, in this case St. Luke 
Hospital, East.  He contends that, because VA could not 
treat him in March 1994, but sent him to another (private) 
hospital, VA is responsible for the medical expenses 
incurred at the private hospital.

The record reveals that the veteran was discharged from 
active service in March 1970.  He has no service-connected 
disabilities.

The medical evidence reflects that, on March 1, 1994, the 
veteran experienced a sudden onset of right lower quadrant 
abdominal pain that persisted and increased in severity 
through the day.  A private ambulance took the veteran to 
the Emergency Room of St. Luke Hospital, East, where he 
was seen that evening and diagnosed with acute 
appendicitis.  The examining physician found that the 
veteran had point tenderness in McBurney's area with 
guarding and rebound.  The veteran also had an elevated 
white blood cell count of 14,400 with a shift to the left.  
He was admitted and taken to the operating room for an 
emergency appendectomy procedure.  The record indicates 
that the veteran's operation was smooth and uncomplicated.  
However, postoperatively, he had an ileus that required 
nasogastric suction for several days.  Thereafter, he 
improved and was subsequently discharged from St. Luke 
Hospital, East, on March 10, 1994. 

In April 1994, the veteran submitted a Claim for Payment 
of Cost of Unauthorized Medical Services (VA Form 10-
583(R)).  He also submitted copies of medical bills 
pertaining to his treatment during the period from March 1 
to March 10, 1994.

In a letter to the veteran dated in April 1994, the MAS at 
the VA Medical Center denied his claim for reimbursement 
of unauthorized medical expenses.  MAS advised the veteran 
that he had no disabilities that were rated as service-
connected; and, thus, he was not entitled to receive non-
VA care at VA expense.

The record reflects that a notice of disagreement, dated 
in September 1994, was submitted by the veteran's 
attorney, who maintained that a contract arose, 
constructively, due to agents of "the hospital" (the VAMC, 
apparently) consenting to both the emergency squad's 
request for authority and a St. Luke Hospital employee's 
request for authority before proceeding with the emergency 
procedure.  The attorney contended that "[s]omeone 
informed the EMS to take [the veteran] to the nearest 
hospital, which was St. Luke East, due to the VA's 
problems with having patients brought there during the 
night.  Had [the veteran] not had the operation 
immediately, he would have died due to complications of a 
ruptured appendix."

In December 1994, MAS responded by issuing a Statement of 
the Case.  Thereafter, in January 1995, the attorney 
submitted a VA Form 22a, Appointment of Attorney or Agent 
as Claimant's Representative, signed by the veteran and 
appointing her as his representative, along with a copy of 
his 1993 Federal tax return (Form 1040).  Also in January 
1995, a substantive appeal (VA Form 9) was submitted in 
which it was asserted that, pursuant to the 1993 handbook 
on Federal Benefits for Veterans and Dependents, page 49, 
since the veteran earned less than the statutory maximum 
of $19,408, it was mandatory that VA pay his medical 
costs.  Further, it was again argued that there had been a 
constructive contract created by VA when it assured 
St. Luke Hospital, East, that it would pay the veteran's 
bills and admit him, and there was a constructive contract 
created by VA when it paid his ambulance bill.  The 
veteran maintained that when he was discharged from 
service, in 1970, he was advised that he was eligible for 
treatment at any VA hospital or facility, and he said he 
had relied on that assurance.

At his February 1995 personal hearing before a VAMC panel, 
the veteran testified that, during active service and at 
discharge in 1970, he was led to believe that a VA 
hospital would treat him if he were ever hurt or ill.  He 
said that he was stricken with sudden abdominal pain early 
in the morning (of March 1, 1994) and had no recall of the 
events thereafter.  He testified that in 1993 he earned 
$14,030.00.  The veteran stated that VA paid the ambulance 
bill for his first emergency trip (apparently on March 1, 
1994) to St. Luke Hospital.  

Further, the veteran's friend testified that she found him 
at home with severe abdominal pain and called the county 
emergency squad, evidently on March 1, 1994.  When it 
arrived, she told the emergency squad that the veteran 
wanted to go to the VA hospital, but a paramedic called VA 
because, in the past, VA was unable to handle emergencies.  
The paramedic talked with a physician who said to assess 
the veteran and describe the problem.  According to the 
veteran's friend, after hearing the details of the 
veteran's condition, the doctor advised that the veteran 
be taken to the nearest hospital because he had 
appendicitis and going to the VA hospital could cause more 
problems.  She indicated that the paramedic said they 
would take the veteran to St. Luke Hospital and the doctor 
said that was okay.  The veteran's friend asked if VA 
would cover the costs, because the veteran wanted to go to 
the VA hospital and the doctor said he was giving a 
referral and when the doctor gave a referral like that VA 
usually covered the expense.  The veteran was hospitalized 
and underwent surgery.  The next morning the veteran's 
friend talked with a billing department representative at 
St. Luke Hospital, East, who advised her to call VA 
immediately.  Later that morning, the veteran's friend 
went to VA, completed the essential paperwork, and 
provided the requisite military and financial information, 
and administrative personnel told her that the veteran was 
eligible for everything.  She said the veteran was 
hospitalized and was told that VA was going to take care 
of it.  She asked if there were going to be any problems 
with the veteran being treated at St. Luke Hospital, East, 
rather than at the VA facility, and was told no.  The 
veteran's friend said she got a note from the physician 
who said he made a referral and not to worry about it.  
She shared this information with the billing department 
representative at St. Luke Hospital and, two days later, 
the hospital worker said VA telephoned and indicated that 
it was going to cover the veteran's costs.  

According to the veteran's friend, the veteran developed 
complications while hospitalized.  She said the surgeon 
said that, just after the veteran had been opened up for 
removal of his appendix, there had been some sort of 
leakage, and the veteran was in critical condition.  He 
was scheduled to be transferred to the VA facility but his 
bowels froze and she called and advised VA that the 
veteran had developed complications.    

II.  Analysis

A.  Veterans Claims Assistance Act

As noted, the appellant has requested payment of, or 
reimbursement for, unauthorized medical expenses incurred 
from March 1 to March 10, 1994.  Before addressing this 
issue, the Board notes that, in November 2000, the 
President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-175 (2000) (now 
codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West Supp. 
2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised 
the former section 5107(a) of title 38, United States 
Code, to eliminate the requirement that a claimant must 
come forward first with evidence to well ground a claim 
before the Secretary of Veterans Affairs is obligated to 
assist the claimant in developing the facts pertinent to 
the claim.

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 14 
Vet. App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  That analysis would include cases that 
had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, 
the U.S. Court of Appeals for the Federal Circuit has 
recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 
3(a) of the VCAA (covering duty-to-notify and duty-to-
assist provisions) is not retroactively applicable to pre-
VCAA decisions of the Board.  See Dyment v. Principi, 287 
F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 
795 (Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"); see also Stephens v. Principi, 16 Vet. App. 191 
(2002) (per curiam) (holding that a remand for the Board 
to consider the matters on appeal in light of the VCAA 
sections codified at sections 5102, 5103 and 5103A is not 
required).  

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated 
that it was not deciding that question at this time.  In 
this regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 
27, 2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received 
by VA on or after November 9, 2000, the VCAA's enactment 
date, as well as to any claim filed before that date but 
not decided by VA as of that date."  66 Fed. Reg. 45,629 
(Aug. 29, 2001).  Precedent opinions of the chief legal 
officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 
7104(c) (West 1991 & Supp. 2002).  Therefore, for purposes 
of the present case, the Board will assume that the VCAA 
is applicable to claims or appeals pending before the RO 
or the Board on the date of its enactment.

VA has published regulations to implement many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended 
effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress 
regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify 
claimants of necessary information or evidence and to 
assist claimants in obtaining evidence.  These new 
regulations, which in pertinent part are effective as of 
the date of enactment of the VCAA, interpret and implement 
the mandates of the statute, "and do not provide any 
rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.  For the reasons discussed below, the Board 
finds that the requirements of the VCAA and the 
implementing regulations, to the extent they are 
applicable, have been satisfied in this matter.  

Changes potentially relevant to the appellant's appeal 
include the establishment of specific procedures for 
advising the claimant and his or her representative of 
information required to substantiate a claim, a broader VA 
obligation to obtain relevant records and advise claimants 
of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain 
a medical opinion in cases where such a procedure is 
necessary to make a decision on a claim. 

The Board finds that the requirements of the VCAA have 
clearly been satisfied in this matter.  We note that the 
appellant was advised, by virtue of a detailed statement 
of the case (SOC) issued during the pendency of this 
appeal, of the pertinent law, and what the evidence must 
show in order to substantiate his claim.  We, therefore, 
believe that appropriate notice has been given in this 
case.  The Board notes, in addition, that a substantial 
body of lay and medical evidence was developed with 
respect to the appellant's claim, and the SOC issued by 
the RO clarified what evidence would be required to 
establish payment of, or reimbursement for, unauthorized 
medical expenses.  The appellant responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993), 
infra; VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)). 
Further, in a November 2002 letter, the Board advised the 
veteran of the Veterans Claims Assistance Act and the new 
duty-to-assist regulations.  A copy of that letter was 
also sent to the veteran's attorney.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary 
development requirements of the VCAA).  In a December 2002 
letter to the Board, the veteran's attorney submitted 
additional information, some new and some duplicative of 
that previously received.

Accordingly, the Board believes that VA has no outstanding 
duty to inform the appellant or his attorney that any 
additional information or evidence is needed to 
substantiate his claim.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C. § 5103).  
Likewise, it appears that all obtainable evidence 
identified by the appellant relative to his claim has been 
obtained and associated with the claims file, and that 
neither he nor his attorney has identified any other 
pertinent evidence, not already of record, which would 
need to be obtained for a proper disposition of this 
appeal. 

Further, the Act also requires VA to provide a medical 
examination when such an examination is necessary to make 
a decision on the claim.  VCAA § 3(a) (codified at 38 
U.S.C. 5103A(d)).  Thus, the Board is satisfied that all 
relevant facts have been properly and sufficiently 
developed, and that the appellant will not be prejudiced 
by our proceeding to a decision on the basis of the 
evidence currently of record regarding his claim for 
payment or reimbursement of unauthorized medical expenses 
incurred from March 1 to March 10, 1994.

Of necessity, because the RO did not have the opportunity 
to adjudicate the veteran's claim pursuant to the VCAA, 
the Board has considered the applicability of Bernard v. 
Brown, supra.  In Bernard, the Court held that, before the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit 
evidence or argument, an opportunity to submit such 
evidence or argument, and an opportunity to address the 
question at a hearing, and whether the claimant has been 
prejudiced by any denials of those opportunities.  As 
discussed in detail above, the Board has reviewed the 
evidence of record and determined that all notification 
and development actions required by the new legislation 
appear to have been completed to the extent necessary 
under the circumstances.

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA, to the extent it 
is applicable.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are 
to be avoided.  See Winters v. West, 12 Vet. App. 203 
(1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In fact, the Court 
has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en 
banc); see Stephens v. Principi, supra.

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2002).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.102 (2002); VCAA § 4, 114 Stat. 2096, 2098-99 
(codified as amended at 38 U.S.C. § 5107(b)).

B.  Discussion

The Board has jurisdictional authority within laws and 
regulations on the issue at hand.  38 U.S.C.A. § 7104(a) 
(West 1991 & Supp. 2002); 38 C.F.R. § 20.101 (2001); see 
Zimick v. West, 11 Vet. App. 45 (1998); see also Webb v. 
Brown, 7 Vet. App. 122 (1994).  The U.S. Court of Appeals 
for Veterans Claims has held that the decision to 
authorize non-VA care is discretionary, and that the 
veteran has a right to appeal that decision.  Zimick v. 
West, 11 Vet. App. at 48.

Legislation providing for medical treatment benefits to 
veterans contemplates that Government facilities, which 
are especially maintained for that purpose at considerable 
expense, shall be used to the fullest extent possible.  
See 38 U.S.C.A. § 1703.

It is noteworthy that the Court has also held that the 
Secretary's authority to contract with private agencies or 
persons (i.e., hospitals) for such necessary services is 
broad under 38 U.S.C.A. § 513.  See Zimick, 11 Vet. App. 
at 51.  As identified by the Court, the standard used to 
assess whether the Secretary's discretion to authorize or 
not was used judiciously in any given case is whether it 
was "arbitrary, capricious, an abuse of discretion or not 
otherwise in accordance with law."  See Malone v. Gober, 
10 Vet. App. 539, 543 (1997).

Under the provisions of 38 U.S.C.A. § 1710(a)(2)(G), VA 
shall furnish hospital care and medical services, which 
the Secretary of Veterans Affairs determines to be needed, 
to any veteran who is unable to defray the expenses of 
necessary care as determined under 38 U.S.C.A. § 1722.  
That statute provides a veteran shall be considered to be 
unable to defray the expenses of necessary care if his 
attributable income is not greater that a certain income 
threshold.  38 U.S.C.A. § 1722 (West 1991 & Supp. 2002).  
The statute states that the income threshold for the 
calendar year beginning January 1, 1990, is $17, 240 in 
the case of a veteran with no dependents; and $20,688 in 
the case of a veteran with one dependent.  Id.  (The 
weighted average poverty threshold established for 2001 
for one person (unrelated individual) as established by 
the Bureau of the Census is $9,039, effective September 
24, 2002.  See 67 Fed. Reg. 71,232 (November 29, 2002).)  
According to the veteran's 1993 federal income tax return, 
the veteran reported that his income for the previous 
calendar year totaled $14,030, indicating that the veteran 
may be considered as unable to defray the cost of 
necessary care.

The provisions of 38 U.S.C.A. § 1703, as also further 
implemented in 38 C.F.R. §§ 17.52 (formerly 17.50b), 
17.53, 17.54 (formerly 17.50d), provide for hospital care 
and medical services in non-VA facilities under certain 
circumstances.  Such care must be authorized in advance.

38 C.F.R. § 17.52(a) (2002) provides that, "[w]hen VA 
facilities or other Government facilities are not capable 
of furnishing economical hospital care or medical services 
because of geographic inaccessibility or are not capable 
of furnishing care or services required, VA may contract 
with non-VA facilities for care [and] when demand is only 
for infrequent use, individual authorizations may be 
used."

That section further provides in pertinent part that 
"[c]are in public or private facilities, however, subject 
to the provisions of 38 C.F.R. § 17.53 through f [sic], 
will only be authorized, whether under a contract or an 
individual authorization, for (1) hospital care or medical 
services to a veteran for the treatment of - (i) A 
service-connected disability; or (ii) A disability for 
which a veteran was discharged or released from the active 
military, naval, or air service or (iii) A disability of a 
veteran who has a total disability permanent in nature 
from a service-connected disability, or (iv) For a 
disability associated with and held to be aggravating a 
service-connected disability, or (v) For any disability of 
a veteran participating in a rehabilitation program . . . 
and when there is a need for hospital care or medical 
services for any other reasons enumerated in [38 C.F.R. ] 
§ 17.48(j)."  (2) Medical services for the treatment of 
any disability of - (i) A veteran who has a service-
connected disability rated at 50 percent or more."  38 
C.F.R. § 17.52(a).

38 C.F.R. § 17.53 provides limitations upon the use of 
non-VA public or private hospitals.  The admission of any 
patient to a private or public hospital at VA expense will 
only be authorized if a VAMC or the Federal facility to 
which the veteran would otherwise be eligible for 
admission is not feasibly available.  A VA facility may be 
deemed to be feasibly unavailable when the urgency of the 
appellant's medical condition, the relative distance of 
the travel involved, or the nature of the treatment 
required makes it necessary or economically advisable to 
use private or public facilities.  In those instances 
where care in public or private hospitals at VA expense is 
authorized because a VA or other Federal facility was not 
feasibly available, the authorization will be continued 
after admission only for the period of time required to 
stabilize or improve the patient's condition to the extent 
that further care is no longer required to satisfy the 
purpose for which it was initiated.  Id.

Treatment at a non-VA or Federal medical facility at VA 
expense requires prior authorization.  The controlling 
regulation, 38 C.F.R. § 17.54(a), provides, in pertinent 
part, that the admission of a veteran to a non-VA hospital 
at VA expense must be authorized in advance.  However, in 
the case of an emergency which existed at the time of 
admission, an authorization may be deemed a prior 
authorization if an application, whether formal or 
informal, by telephone, telegraph or other communication, 
made by the veteran or by others in his or her behalf is 
dispatched to VA, as applicable herein, within 72 hours 
after the hour of admission, including in the computation 
of time any Saturday, Sunday, and/or holiday.

When an application for admission by a veteran has been 
made more than 72 hours after admission, authorization for 
continued care at VA expense shall be effective as of the 
postmark or dispatch date of the application, or the date 
of any telephone call constituting an informal 
application.  38 C.F.R. § 17.54(b).

Where prior authorization for treatment is not obtained, 
treatment for non-VA medical facilities at VA expense may 
still be allowed, pursuant to the provisions of 38 C.F.R. 
§ 17.120 (formerly 17.80).  That regulation provides that, 
to the extent allowable, payment or reimbursement for the 
expenses of care, not previously authorized, in a private 
or public (or Federal) hospital not operated by VA, or of 
any medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:  (a) For 
veterans with service-connected disabilities.  Care or 
services not previously authorized or rendered to a 
veteran in need of such care or services: (1) for an 
adjudicated service-connected disability; (2) for non-
service-connected disabilities associated with and held to 
be aggravating an adjudicated service-connected 
disability; (3) for any disability of a veteran who has a 
total disability permanent in nature resulting from a 
service-connected disability; (4) for any illness, injury, 
or dental condition of a veteran who is participating in a 
rehabilitation program; and, (b) In a medical emergency.  
Care and services not previously authorized or rendered in 
a medical emergency of such nature that delay would have 
been hazardous to life or health, and, (c) When Federal 
facilities are unavailable.  VA or other Federal 
facilities were not feasibly available, and an attempt to 
use them beforehand or obtain prior authorization for the 
services required would not have been reasonable, sound, 
wise or practicable or treatment had been or would have 
been refused.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 17.120.

The Court has held that the law, with respect to 
reimbursement for unauthorized medical treatment, requires 
that each of the above criteria must be met to prevail in 
a claim for reimbursement.  See Hayes v. Brown, 6 Vet. 
App. 66 (1993), Parker v. Brown, 7 Vet. App. 116, 119 
(1994).

These and the other elements of medical emergency and 
feasible availability of VA facilities are cumulative 
criteria rather than independent bases for consideration 
of reimbursement.  See, e.g., Malone v. Gober, 10 Vet. 
App. 539, 543 (1997); Cotton v. Brown, 7 Vet. App. 325, 
327 (1995); Argo v. Derwinski, 2 Vet. App. 509, 510 
(1992).


The Board notes here that the Millennium Health Care and 
Benefits Act, Public Law No. 106-117, that became 
effective in May 2000, provides general authority for the 
reimbursement of non-VA emergency treatment under certain 
circumstances.  See 38 U.S.C.A. § 1725 (West 1991 & Supp. 
2002); Pub. L. No 106-117, Title I, Subtitle B, § 111, 113 
Stat. 1556 (1999) (providing that the Act of Nov. 30, 
1999, shall take effect 180 days after the date of 
enactment).  However, the private medical care involved in 
the present case was provided to the veteran a number of 
months before this new law became effective.  In other 
words, the veteran's appeal may not be considered under 
the new law.

The evidence of record establishes that the veteran was 
hospitalized at a private hospital, St. Luke Hospital, 
East, from March 1, 1994, to March 10, 1994, for symptoms 
diagnosed during the hospitalization as acute appendicitis 
and postoperative ileus.  However, the claims file 
reflects that, when private medical services were rendered 
by St. Luke Hospital, East, from March 1 to 10, 1994, the 
veteran had no adjudicated service-connected disabilities.  
See 38 U.S.C.A. § 1728(a)(2); 38 C.F.R. § 17.120(a)(1)-
(3).  There is nothing of record to suggest that the March 
1994 treatment at the private St. Luke Hospital, East, was 
for a service-connected disability, or related to a 
service-connected disability.  In April 1994, the MAS 
denied the veteran's claim for reimbursement or payment 
because he had no service-connected disabilities.

The Board notes the veteran's contention that the private 
medical treatment in March 1994 was for a medical 
emergency and that the treatment was refused by VA.  In 
this case, even if the veteran were to establish that he 
met the criteria of treatment for a medical emergency as 
of March 1, 1994, and demonstrated that VA or other 
Federal facilities were not feasibility available (and the 
Board has no doubt that such were the conditions facing 
the veteran on March 1, 1994), he would still fail to meet 
the requirement under 38 U.S.C.A. § 1728 that care or 
services must be for an adjudicated service-connected 
disability, or for a non-service-connected disability 
associated with or aggravating an adjudicated service-
connected disability, or for any disability of a veteran 
who has a total disability permanent in nature resulting 
from a service-connected disability.  38 U.S.C.A. 
§ 1728(a)(2); 17.120(a)(1)-(3).

The Board notes the veteran's and his friend's repeated 
statements to the effect that, because the VA medical 
center advised his friend and the paramedics that the VAMC 
could not treat him, and so indicated that he would have 
to go to the private St. Luke Hospital, East, VA was 
somehow either authorizing the medical treatment or was 
responsible for payment for the private medical expenses 
incurred.  However, the Court of Appeals for Veterans 
Claims has determined that even a VA physician's direction 
diverting care to another facility when VA care has been 
requested does not constitute "authorization" as defined 
in 38 U.S.C.A. §§ 1703 or 1710 for VA payment or 
reimbursement of private medical expenses.  Malone v. 
Gober, 10 Vet. App. at 539, 542; accord Zimick, supra.  
The Court has noted that, while 38 U.S.C.A. §§ 1703 and 
1710 permit VA to contract for private care under such 
circumstances, these provisions do not mandate that such 
care be authorized.  See 38 U.S.C.A. §§ 1703, 1710(a)(3); 
Zimick, 11 Vet. App. at 50.  Nonetheless, to meet this 
criterion, treatment must be for a service-connected 
disability, which the evidence in this case establishes 
the veteran did not have, or treatment must have occurred 
under other conditions that do not pertain to this 
veteran, such as receipt by the veteran of medical service 
in a VA facility.  Zimick, 11 Vet. App. at 51-52.

In the absence of evidence to establish that the veteran 
meets the criteria for payment or reimbursement of non-VA 
medical services, either on the basis of eligibility under 
38 U.S.C.A. § 1728 or on the basis of individual 
authorization under 38 U.S.C.A. §§ 1703 or 1710, payment 
or reimbursement of those services is not warranted.  

38 U.S.C.A. § 1710(a)(2)(A through G) provides additional 
categories of veterans for which the Secretary shall 
furnish hospital care and medical services.  Subsection 
(a)(2)(G) provides that the Secretary shall furnish 
hospital care, which the Secretary determines to be 
needed, to any veteran who is unable to defray the expense 
of necessary care as determined under section 1722(a) of 
this title.


In this regard, it should be commented that the provisions 
of 38 U.S.C.A. § 1722(a) referring to treatment of non-
service-connected disabilities of a veteran who is unable 
to defray the expenses of necessary care under 38 U.S.C.A. 
§ 1710(a)(1)(I), refer to treatment in VA medical 
facilities, and not in private hospitals.  Thus, in this 
case, the private medical care in question was not 
authorized by VA, and could not have been authorized, 
since the veteran was not eligible for non-VA hospital 
care at VA expense.

In Zimick v. West, 11 Vet. App. at 50, the Court noted 
that, even where the veteran met the financial criteria of 
section 1722(a) and medical care was determined to be 
necessary, section 1710 contains no provision that would 
authorize the Secretary to reimburse or pay for services 
at a non-VA facility.  Thus, authorization for 
reimbursement for the veteran's private hospitalization is 
not found under 38 U.S.C.A. § 1710.

As the Court noted, the statutory provisions authorizing 
VA to pay for care in non-VA facilities do not include 
provision for payment for non-VA care on the sole basis of 
emergency or unavailability of a VA facility.  38 U.S.C.A. 
§ 1710; see also Zimick at 50.  The statutory provisions 
applicable to VA payment or reimbursement of unauthorized 
medial services do not guarantee a veteran that VA will 
assume financial responsibility for any and all episodes 
of care at non-VA facilities.  Id. at 49.  While a veteran 
may be eligible for hospital care under 38 U.S.C.A. 
§ 1710, that section does not contain any provision that 
would authorize the Secretary to provide reimbursement to 
a veteran for services rendered at a non-VA facility.  Id. 
at 51.  The Board lacks the authority to award medical 
care benefits except as authorized by statute and 
regulations.  The benefit is not authorized under the 
circumstances of the veteran's claim, and the claim must 
be denied.

While the Board finds the veteran's and his friend's 
statements to be sincere, for the reasons discussed above, 
the Board must conclude that the preponderance of the 
evidence establishes that the veteran had no service-
connected disability and prior authorization was not given 
by VA for the medical services at St. Luke Hospital, East, 
in March 1994.

Although the veteran's claim is premised on the contention 
that he received prior VA authorization for the treatment 
in question, the Board again notes for the record that 
service connection was not in effect for any disability 
during March 1994. Therefore, the veteran is not entitled 
to reimbursement or payment of the cost of private medical 
services obtained without prior authorization from VA, 
during March 1994.  See 38 U.S.C.A. § 1728; 38 C.F.R. § 
17.120; Hayes v. Brown, 6 Vet. App. at 69.

In 1996, during the pendency of the appeal, VA renumbered 
regulation sections pertinent to this case.  However, no 
substantive changes were made in the regulations at the 
time of the renumbering.  Accordingly, the Board concludes 
that remanding the case simply to issue a new statement of 
the case would result in no benefit to the veteran.

The Board notes that the veteran's attorney has advanced 
arguments on the veteran's behalf which might be deemed 
equitable in nature.  We must emphasize, however, that the 
Board is bound by the law, and our decision is dictated by 
the relevant law and regulations.  Moreover, the Board is 
without authority to grant benefits simply because we 
might perceive the result to be equitable.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 
425 (1994).  The Board further observes that "no equities, 
no matter how compelling, can create a right to payment 
out of the United States Treasury which has not been 
provided for by Congress."  Smith v. Derwinski, 2 Vet. 
App. 429, 432-33 (1992) (citing Office of Personnel 
Management v. Richmond, 496 U.S. 414, 426 (1990)).

As the veteran, at the time of private hospitalization in 
March 1994, was not service-connected for any disability, 
he has not met the basic eligibility criteria for payment 
or reimbursement of the expenses of hospitalization and 
care.  He has not shown that he was treated for a 
"service-connected disability."  38 U.S.C.A. § 1728; 
38 C.F.R. § 17.120.  The veteran's claim for payment of, 
or reimbursement for, unauthorized private medical 
expenses incurred in March 1994 must be denied.


ORDER

Entitlement to payment of, or reimbursement for, 
unauthorized private medical expenses incurred from March 
1, 1994, through March 10, 1994, is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

